UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 34)* The Marcus Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ¨Rule 13d-1(c) SRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 566330106 1 NAME OF REPORTING PERSONS Diane M. Gershowitz 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a) ¨ (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 151,233 (1) 6 SHARED VOTING POWER 3,079,602 (1) 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 3,079,602 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,230,835 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) Not Applicable o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 11.0% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Includes 2,832,498 shares beneficially owned by DG-LDJ Holdings, L.L.C.Ms. Gershowitz and DG 2008 Trust u/a/d December 31, 2010, a trust that she established, holds 100% of the units of DG-LDJ Holdings, L.L.C. 2 CUSIP No. 566330106 1 NAME OF REPORTING PERSONS DG-LDJ Holdings, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a) ¨ (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) Not Applicable o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 3 CUSIP No. 566330106 1 NAME OF REPORTING PERSONS DG 2008 Trust u/a/d December 31, 2010 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a) ¨ (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Illinois NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) Not Applicable o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 4 CUSIP No. 566330106 Item 1(a).Name of Issuer: The Marcus Corporation Item 1(b). Address of Issuer’s Principal Executive Offices: 100 East Wisconsin Avenue, Suite 2900, Milwaukee, WI53202 Item 2(a). Name of Person Filing: The filers of this Schedule 13G Amendment are:(i)Diane Marcus Gershowitz (“Ms. Gershowitz”); (ii)DG-LDJ Holdings, L.L.C (“DG-LDJ”) and (iii) DG 2008 Trust u/a/d December 31, 2010 (the “Trust”).The Trust is successor in interest to DG 2008 Trust u/a dated August 14, 2008.Ms. Gershowitz holds 99% of the membership units and 0.5% of the manager units of DG-LDJ.The Trust holds 0.5% of the manager units of DG-LDJ.Ms. Gershowitz and the Trust are controlling persons of DG-LDJ and as such may be deemed to beneficially own the shares of Common Stock of The Marcus Corporation beneficially owned by DG-LDJ.Attached as Exhibit 1 hereto is a joint filing agreement among Ms.Gershowitz, DG-LDJ and the Trust authorizing the joint filing of this Schedule13G Amendment on behalf of each of them. Item 2(b). Address of Principal Business Office or, if none, Residence: (For each of Ms. Gershowitz, DG-LDJ and the Trust) c/o The Marcus Corporation, 100 East Wisconsin Avenue, Suite 1900, Milwaukee, Wisconsin53202 Item 2(c). Citizenship: Ms. Gershowitz is a United States citizen. DG-LDJ is a Delaware limited liability company. The Trust is formed under the laws of Illinois. Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: Item 3. If this statement is filed pursuant to sections 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: Not Applicable 5 CUSIP No. 566330106 Item 4. Ownership: Diane Marcus Gershowitz (a) Amount Beneficially Owned:3,230,835 (b) Percent of Class:11.0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:151,233 (ii) shared power to vote or to direct the vote:3,079,602 (iii) sole power to dispose or to direct the disposition of:151,233 (iv) shared power to dispose or to direct the disposition of:3,079,602 Other than with respect to 10,092 shares of Common Stock (which Ms.Gershowitz has sole voting and dispositive power) and 350 shares of Common Stock (which Ms. Gershowitz has shared voting and dispositive power), all of the reported beneficial ownership of Common Stock results from the beneficial ownership of shares of Class B Common Stock, which are convertible at any time into Common Stock on a share-for-share basis.The percent of class figure assumes conversion of all outstanding shares of Class B Common Stock into shares of Common Stock. Ms. Gershowitz’s beneficial ownership consists of: (i) 5,852 shares of Common Stock which Ms. Gershowitz has the right to acquire upon the exercise of stock options; (ii) 4,240 shares of Common Stock held individually by Ms.Gershowitz; (iii) 350 shares of Common Stock held by DG-LDJ Holdings, L.L.C., of which Ms. Gershowitz holds 99% of the membership units and 0.5% of the manager units; (iv) 141,141 shares of Class B Common Stock held individually by Ms.Gershowitz; (v) 2,832,148 shares of Class B Common Stock held by DG-LDJ Holdings, L.L.C., of which Ms. Gershowitz holds 99% of the membership units and 0.5% of the manager units; 6 CUSIP No. 566330106 (vi) 196,259 shares of Class B Common Stock held by trusts whereby Ms. Gershowitz serves as Trustee; and (vii) 50,845 shares of Class B Common Stock held by the Ben and Celia Marcus Revocable Trust F/B/O Diane Marcus Gershowitz. The trusts and Ms. Gershowitz, for shares held individually, each have the right to receive dividends and proceeds from the sale of securities held thereby. DG-LDJ Holdings, L.L.C. (a) Amount Beneficially Owned:2,832,498 (b) Percent of Class:9.7% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:2,832,498 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition of:2,832,498 (iv) shared power to dispose or to direct the disposition of:0 DG 2008 Trust u/a/d December 31, 2010 (a) Amount Beneficially Owned:2,832,498 (b) Percent of Class:9.7% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:2,832,498 (iii) sole power to dispose or to direct the disposition of:0 (iv) shared power to dispose or to direct the disposition of:2,832,498 7 CUSIP No. 566330106 Item 5. Ownership of Five Percent or Less of a Class: Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person: Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person: Not Applicable Item 8. Identification and Classification of Members of the Group: Not Applicable Item 9. Notice of Dissolution of Group: Not Applicable Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Exhibits. Agreement to file Schedule 13G jointly.(Previously filed as Exhibit1 to the reporting parties’ Schedule 13G Amendment filed February14, 2011.) 8 CUSIP No. 566330106 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 14, 2012 /s/ Diane Marcus Gershowitz Diane Marcus Gershowitz DG-LDJ HOLDINGS, L.L.C. By:/s/ Diane Marcus Gershowitz Diane Marcus Gershowitz Manager DG 2/A/D DECEMBER 31, 2010 Manager By:/s/ Stephen W. Porter Stephen W. Porter, Trustee 9
